     Case 5:16-cv-02470-DMG-JC Document 59 Filed 04/24/20 Page 1 of 1 Page ID #:2657



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     FORREST CHRISTOPHER                   ) Case No. 5:16-CV-02470-DMG-JC
       TAYLOR                                )
12                                           )
                           Petitioner,       ) JUDGMENT
13                                           )
                     v.                      )
14                                           )
                                             )
15     D. BAUGHTMAN,                         )
                                             )
16                                           )
                     Respondent.             )
17 ______________________________
18          Pursuant to this Court’s Order Accepting Findings, Conclusions and
19 Recommendations of United States Magistrate Judge,
20      IT IS ADJUDGED that the Petition for Writ of Habeas Corpus by a Person
21 in State Custody is denied and this action is dismissed with prejudice.
22
23 DATED: April 24, 2020
24
25                                  _______________________________________
26                                  DOLLY M. GEE
27                                  UNITED STATES DISTRICT JUDGE

28
